Appeal from Appellate Division order dated November 30, 1984 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Appeal from Supreme Court order dated January 9, 1985 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the appeal does not lie under CPLR 5601 (b) (2) because it involves questions other than the constitutional validity of a statutory provision.